NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
This is an Allowance for Reissue Application 16/505,276 (“‘276”) for U.S. Patent No. 9,824,549 (“‘549”) in response to the claim amendments and terminal disclaimer filed March 3, 2022.
Claims 12, 14, 15, 19, 20, 23-28, 49-65, and 67-105 are amended.  Claims 1-28, 49-65, and 67-105 are pending.

Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,824,549 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28, 49-65, and 67-105 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses, alone or in combination, the following:
an apparatus/method for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a face plate having a face, sides and an opening;

a controller for controlling at least one light-emitting device;
at least one light-emitting device associated with the rear face of the back plate or a bezel and positioned such that light emitted by the light-emitting device at least partially passes through the sides of the back plate or face plate;
at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to the sensor information received by the controller; and
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information.
Additionally, claims 1-11, 23-27, 56-58, and 105 disclose a pressure sensor, pressure sensor information, or the condition being monitored is pressure in a room.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

























Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992